DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/27/2022 has been entered. Claims 1, and 7 have been amended. Claim 14 is a new addition. Claims 1-14 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 has been considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “the tread surface comprising a first main groove extending in a tire circumferential direction at a position outward of the tire equatorial plane in the vehicle width direction, a second main groove extending in the tire circumferential direction at a position closer to the tire equatorial plane than the first main groove, a third main groove extending in the tire circumferential direction at a position inward of the tire equatorial plane in ≤ G1/G3 ≤ 1.25, 1.20 ≤ G2/G3 ≤ 1.40, and 1.10 ≤ G4/G3 ≤ 1.30 being satisfied; and relationships G3 <G1 < G2 and G3 <G1 < G4 being satisfied, where G1 is a groove width of the first main groove, G2 is a groove width of the second main groove, G3 is a groove width of the third main groove, and G4 is a groove width of the fourth main groove”.
The closest prior art of record is considered to be Kimura (US 2016/0144664 A1 – of record) which discloses a pneumatic tire, see abstract. The tire is configured to have: a mounting direction indicator portion indicating a mounting direction of a tire with respect to a vehicle, see [0016]; and a tread pattern in which an outer side and an inner side in a vehicle width direction are asymmetric with respect to a tire equatorial plane, see [0016] and Fig. 1; and the tread pattern further comprises a first main groove 3 extending in a tire circumferential direction at a position outward of the tire equatorial plane in the vehicle width direction, a second 

Applicant contends in the Remarks, filed 01/27/2022, on pages 1-2 that:
Kimura does not satisfy the requirements of claim 1. Notably, 1.05 ≤ G1/G3 ≤ 1.25, 1.20 ≤ G2/G3 ≤ 1.40, and 1.10 ≤ G4/G3 ≤ 1.30; and G3 <G1 < G2 and G3 <G1 < G4; and a rib extending continuously in the tire circumferential direction provided between the second narrow groove and the third main groove and no grooves provided between the second narrow groove and the third main groove. 

Kimura does not state requirements of the groove widths relative to one another. To assert the rejection, the Office Action relies on the maximum width of G 1 (groove 3 in Kimura), the minimum width of G3 (groove 5 in Kimura), a middle value of G2 (corresponds to groove 4 of Kimura), and a minimum value of G4 (corresponds to groove 6 of Kimura). There is no particular reasoning for why one of ordinary skill in the art would select the relationships of Kimura used in the rejection, and no 

This argument is convincing. Kimura does not disclose the relationships of the groove widths nor having a rib extend continuously in the tire circumferential direction provided between the second narrow groove and the third main groove and no grooves are provided between the second narrow groove and the third main groove.   
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749